Exhibit 10.3

 

(Translation; for Reference Only)

 

 

Loan Contract

 

 

Hardinge Precision Machinery (Jiaxing) Co., Ltd

 

Address : No 2489 East Dong Sheng Road, Jiaxing, Zhejiang Province, P.R.China

 

Post Code : 314000

 

Legal Representative : RICHARD LEIGH SIMONS

 

TEL : 0573-82601088

 

 

as Borrower

 

and

 

 

CHINA CONSTRUCTION BANK JIAXING BRANCH

 

Addres : No 208 Ziyang Street, Jiaxing, Zhejiang Province

 

Post Code : 314000

 

Principal Officer : Chen Qiang

 

FAX : 0573-82032605                           TEL : 0573-82032536

 

 

as Lender

 

--------------------------------------------------------------------------------


 

 

 

 

RMB LOAN CONTRACT

 

 

 

--------------------------------------------------------------------------------


 

This RMB Loan Contract (the “Contract”) is entered into on 31st of Aug 2011 by
and between:

 

(i)            Hardinge Precision Machinery (Jiaxing) Co., Ltd, located at No
2489 East Dong Sheng Road, Jiaxing, Zhejiang Province, P.R.China, Post Code:
314000 with Mr. RICHARD LEIGH SIMONS as its legal representative (or principal
officer) and its fax number being [/] and its telephone number being
0573-82601088 as borrower (“Party A”); and

 

(ii)           CHINA CONSTRUCTION BANK [JIAXING] BRANCH, located at Address: No
208 Ziyang Street, Jiaxing, Zhejiang Province, Post Code: 314000 with Mr. CHEN
QIANG as its principal officer and its fax number being 0573-82032605 and its
telephone number being 0573-82032536 as lender (“Party B”).

 

WHEREAS

 

(1)          Party A wishes to apply to Party B for a loan, and Party B agrees
to extend to Party A such loan.

 

(2)          NOW THEREFORE upon consultation in accordance with applicable laws
and regulations, both parties hereto agree as follows:

 

1.             LOAN AMOUNT

 

The amount of the loan that Party B provides to Party A hereunder shall be RMB
twenty-five million [amount (in words)] (the “Loan”).

 

2.             PURPOSE OF THE LOAN

 

Party A shall utilize the Loan for the purpose of Fixed Assets. Party A may not
utilize any part of the Loan for any other purpose without Party B’s written
consent.

 

3.             TERM OF THE LOAN

 

The term of the Loan shall be  29 months , commencing from     31/08/2011    
(d/m/y) and expiring on     30/01/2014   (d/m/y) (the “Term”).

 

Where the above commencement date is inconsistent with the date set forth on the
loan-to deposit certificate (the “LDC”, or “Loan Receipt”), the date set forth
on the LDC for the first advance of the Loan shall be the commencement date of
the Term and the expiry date of the Term shall be adjusted accordingly.  The LDC
shall constitute an integral part of the Contract and have the equal legal force
as the Contract.

 

4.           INTEREST RATE ON THE LOAN, DEFAULT INTEREST RATE, INTEREST
CALCULATION AND SETTLEMENT

 

4.1           Interest Rate on the Loan (the “Loan Rate”)

 

The Loan Rate hereunder shall be an annual rate set forth in item  (3)  below:

 

(1)          a fixed interest rate of         % which shall remain the same
during the Term;

 

(2)          a fixed interest rate equal to (100%      [choose “plus” or
“minus]                  % ) of the Base Rate (as defined below) on the date
when interest commences to accrue (the “Interest Commencement Date”). Such
interest rate shall remain the same during the Term; or

 

(3)          a floating interest rate equal to (100%   plus   [choose “plus” or
“minus] a floating percentage of 20%) (the “Floating Percentage”)  of the Base
Rate (as defined below) on the date when interest commences to accrue (the
“Interest

 

3

--------------------------------------------------------------------------------


 

Commencement Date”).  The Loan Rate shall, during the period between the
Interest Commencement Date and the date when all the principal amount and
interest accrued thereon under the Contract have been fully repaid, be adjusted
once every [12 ] months in accordance with the Base Rate on the interest rate
adjustment date and the Floating Percentage. The interest rate adjustment date
shall be a date corresponding to the Interest Commencement Date in the month
when such interest is adjusted. If there is no such a date corresponding to the
Interest Commencement Date in such month, the adjustment date for the interest
rate shall be the last day of such month.

 

4.2           Default Interest Rate

 

(1)          If Party A does not use the Loan hereunder for purposes set forth
herein (“Misappropriation”), the default interest rate on such Loan shall be
(100% plus       100        % ) of the Loan Rate. If the Loan Rate is adjusted
according to Article 4.1(3) above, the default interest rate shall be adjusted
in accordance with the adjusted Loan Rate and the upward floating percentage set
out in this Article 4.2(1).

 

(2)          The default interest rate on overdue Loan shall be (100% plus
        50      % ) of the  Loan Rate. If the Loan Rate is adjusted according to
Article 4.1 (3) above, such default interest rate shall be adjusted in
accordance with the adjusted Loan Rate and the upward floating percentage set
out in this Article 4.2(2).

 

(3)          If Misappropriation and overdue payment occur concurrently, the
default interest shall be calculated and compounded in accordance with the
higher of the two default interest rates provided for in Articles 4.2(1) and
4.2(2) herein.

 

4.3           The Interest Commencement Date provided in this Article 4 refers
to the date on which the proceeds of the first advance have been deposited into
the bank account designated by Party A.

 

For the first advance of the Loan, the Base Rate refers to the lending interest
rate quoted by the People’s Bank of China (the “PBOC”) on the Interest
Commencement Date for loans with the same tenor and within the same category. If
the lending interest rate on other advances of the Loan is adjusted in
accordance with Article 4.1(3), the Base Rate refers to the lending interest
rate quoted by the PBOC on the interest rate adjustment date for loans with the
same tenor and within the same category.  If the PBOC no longer publishes such
lending interest rate, the Base Rate shall mean, unless agreed otherwise between
the parties, the lending interest rate with the same tenor and within the same
category generally accepted by the banking industry on the interest rate
adjustment date or an interest rate commonly used for a loan with the same tenor
and within the same category.

 

4.4           The interest on the Loan shall commence to accrue as of the date
when such Loan proceeds have been deposited into the bank account designated by
Party A. Interest on the Loan shall be computed daily with the daily interest
rate equal to 1/360 of the annual interest rate. If Party A can not pay interest
on the interest settlement date as provided herein, the interest shall be
compounded as of the date immediately following the applicable interest
settlement date.

 

4.5           Interest Settlement

 

4.5.1        For a loan subject to a fixed interest rate, the interest accrued
thereon shall be calculated in accordance with the agreed fixed interest rate.
For a loan subject to a floating interest rate, the interest accrued thereon
shall be calculated in accordance with the interest rate determined for each
interest rate floating

 

4

--------------------------------------------------------------------------------


 

period. If the interest rate has been adjusted more than once during a single
interest settlement period, the interest during each interest rate floating
period shall be calculated first and the total interest accrued during such
interest settlement period shall be the aggregate amount of all the interest
accrued during each interest rate floating period within such interest
settlement period.

 

4.5.2        The interest accrued on the Loan hereunder shall be settled in
accordance with  (i)  of the following:

 

(i)            on a monthly basis and the interest settlement date shall be the
20th day of each month;

 

(ii)           on a quarterly basis and the interest settlement date shall be
the 20th day of the last month of the relevant quarter;

 

(iii)          other method:                    /                   .

 

5.             ADVANCE AND DRAWDOWN

 

5.1           Conditions Precedent to Advance

 

Unless Party B waives all or part of the following conditions, Party B shall be
obligated to advance any amount of the Loan only if all the following conditions
continuously remain satisfied:

 

(1)          Party A has completed all the approval, registration, delivery,
insurance and other statutory procedures in relation to the Loan hereunder;

 

(2)          the security has become and remains effective, if a security is
established for the Contract;

 

(3)          Party A has opened the bank accounts for drawdown and debt service
purposes as Party B requests;

 

(4)          Party A has not triggered any event of default hereunder or any
event that may adversely impact Party B’s rights as a creditor;

 

(5)          the advance to be made by Party B is not prohibited or restricted
by any laws, regulations, rules or competent authorities; and

 

(6)          Invested capital and project processing have been up to the
required percentage.

 

(7)          Key financial ratios meet the requirements of attached Appendix
2-”financial covenants”

 

(8)          Every single loan release as below, related documents should be
provided to Party B by Party A in advance,

 

(1)            Every single payment over 5% of total investment (RMB6.5
million);

 

(2)            Every single payment over RMB5.0 million;

 

(3)                                /                   

 

(4)                                /                   

 

Any of above situation, documents below from Party A should be provided,

 

5

--------------------------------------------------------------------------------


 

(1)          Payments documents confirmed by Party A (as payment voucher,
payment application forms etc);

 

(2)          Supporting documents to the transactions of payment related (as
contracts, invoices etc);

 

(3)                              /                   

 

(4)          Other documents to be required;

 

(9)          Payments that not in above (8) described, payment plan together
with required supporting documents be provided from Party A to Party B.

 

(10)       All documents from Party A to Party B should be,

 

(1)            Legal, complete, exact and valid;

 

(2)                                /                   ;

 

(3)                                /                   ;

 

(4)            Other requirements from Party B.

 

(11)          Other requirements:                     /                   

 

6

--------------------------------------------------------------------------------


 

5.2           Drawdown Schedule

 

The drawdown schedule hereunder shall be item  (3)  of the following:

 

(1)          The drawdown schedule shall be as follows:

 

 

Drawdown Date(d/m/y)

Amount

 

 

 

   1

 

 

 

 

 

   2

 

 

 

 

 

   3

 

 

 

 

 

   4

 

 

 

 

 

   5

 

 

 

 

 

   6

 

 

 

(2)                                    /                           .

 

(3)          Party A shall draw the loan under project requirements from time to
time.

 

5.3           Party A shall draw the Loan in accordance with the drawdown
schedule under Article 5.2.  Without Party B’s written consent, Party A shall
not accelerate, postpone or cancel any drawdown of the Loan.

 

5.4           If Party A draws the Loan in installments, the expiration date of
the Term shall be determined in accordance with Article 3 hereunder.

 

6.      ACCOUNTS USE AND MONITOR

 

6.1           Loan release account

 

The account for loan release to be decided under item (1) of the following,

 

(1)      Within one day of this loan agreement coming effective and before the
1st loan release, Party A needs to open a specific account for loan release and
payments through the loan.

 

(2)      To use other accounts Party A opened at Party B (A/C number:   /   )

 

6.2           Account for repayment reserve

 

Within one day of this agreement effective, Party A needs to open an account or
use current account (A/C number: 33001638047059023189) as the loan repayment
reserve account, which should meet requirements below,

 

(1)         100% of Cash flow from sales of Party A (but not limited to) should
be into A/C number: 33001638047059023189.

 

7

--------------------------------------------------------------------------------


 

(2)          Average cash balance in this account should be no less than matured
amount of principal plus interest in the year.

 

(3)                                    /                           .

 

(4)          Without agreement from Party B, Party A could not transfer (but not
limited to) the cash in the account.

 

6.3           Party B is authorized to monitor accounts Party A opened at Party
B below,

 

(1)          A/C number: 33001638047059023189.

 

(2)          A/C number: 33001638047059023189-3001.

 

(3)                                    /                           .

 

Monitor of the accounts from Party B includes but not limited to,

 

(1)           The cash Party A uses under monitoring from Party B.

 

(2)                                     /                           .

 

(3)                                     /                           .

 

Without agreement from Party B, Party A could not transfer (but not limited to)
the cash in the accounts above.

 

7.             REPAYMENT

 

7.1           General Principles for Repayment

 

Party A shall repay the Loan in accordance with the following principles: Party
B has the right to apply Party A’s repayment first towards payment of any
expense which shall be borne by Party A as provided hereunder but has been
advanced by Party B and the expenses incurred by Party B for realizing its
creditor’s rights. Party B shall apply the balance of such repayment in the
order of interest first and then principal adhering to the principle that the
interest shall be fully repaid concurrently with the repayment in full of the
entire principal amounts.

 

For any advance of which the principal has become due but unpaid for more than
ninety days, or any advance on which the interest has become due but unpaid for
more than ninety days, or any advance otherwise provided by the laws,
regulations or rules, Party B may first apply Party A’s repayment towards those
payments and expenses set out in the first paragraph of this article. Then Party
B may apply the balance of such repayment towards payment in the order of
principal first and then interest.

 

7.2           Payment of Interest

 

Party A shall pay due interest to Party B on the interest settlement date. The
first interest payment date shall be the first interest settlement date after
the release of an advance.

 

8

--------------------------------------------------------------------------------


 

All the interest and principal amounts outstanding shall be paid in full on the
last repayment date.

 

7.3           Schedule for Repayment of the Principal

 

The repayment schedule hereunder shall be determined in accordance with item
 (1)  below:

 

(1)          The repayment schedule shall be as follows:

 

 

Repayment Date(d/m/y)

Amount

 

 

 

   1

20/07/2012

RMB             FOUR

 

 

MILLION

 

 

 

   2

20/01/2013

RMB SIX MILLION

 

 

 

   3

20/07/2013

RMB SIX MILLION

 

 

 

   4

30/01/2014

RMB NINE MILLION

 

 

 

   5

/

 

 

 

 

   6

/

 

 

(2)                                    /                           .

 

7.4           Repayment Method

 

Party A shall deposit sufficient amount into its bank account at Party B before
the repayment date provided hereunder and transfer such amount to repay the Loan
(Party B may also debit such amount from such account to repay the Loan), or
transfer such amount from another bank account of Party A to repay the Loan.

 

7.5           Prepayment

 

Party A may prepay the principals in full or in part upon approval by Party B of
a written application submitted to Party B  30     working days in advance.

 

The interest accrued on the principals to be prepaid shall be calculated on the
basis of the actual number of days lapsed and the Loan Rate provided herein.

 

If Party B approves the prepayment by Party A, Party B shall have the right to
charge Party A a compensation fee in an amount to be determined in accordance
with (1) of the following methods:

 

(1)          compensation fee=amount of the principal prepaid × number of 
months remaining until the scheduled repayment date(the “Remaining
Period”)×    1    ‰; provided, however, that the part of the Remaining Period
that falls short of a month shall be calculated as a full month; or

 

(2)                                    /                           .

 

If Party A is required to repay the Loan in installments and prepays part of the
principal, the prepaid amount shall be applied in the reverse order of the
repayment schedule.

 

9

--------------------------------------------------------------------------------


 

After any partial prepayment, the outstanding Loan shall still be subject to the
Loan Rate provided herein.

 

8.             PARTY A’S RIGHTS AND OBLIGATIONS

 

8.1           Party A’s Rights

 

Party A has the rights to:

 

(1)          request Party B to release each advance of the Loan as provided
hereunder;

 

(2)          utilize the Loan for the purposes provided for hereunder;

 

(3)          apply to Party B for extension of the Term hereunder provided that
it has satisfied all the conditions as Party B requests;

 

(4)          require Party B to keep confidential the relevant financial
information and manufacturing and operating trade secrets furnished by Party A
except provided otherwise by law, regulations and rules, or required otherwise
by the competent authorities, or agreed otherwise between the both parties
hereto;

 

(5)          reject Party B or its employees asking for bribe; it shall have the
right to lodge complaint with the competent authority about such misconduct and
any other act of Party B that may violate the laws and regulations relating to
the lending interest rate and service charges.

 

8.2           Party A’s Obligations

 

(1)          Party A shall draw the Loan and repay the principal and interest in
full as provided herein, and bear the expenses and fees as provided herein;

 

(2)          Party A shall provide its financial, accounting as well as 
manufacturing and operating information as the Party B may request, and among
other things, on or before the   15       working day of the first month of each
quarter, Party A shall provide to Party B with the balance sheet and the profit
and loss statement (or the income and expenditure statement, if Party A is a
public institution) up to the end of the preceding quarter;  and shall provide
the cash flow statement at the end of each year in a timely fashion. Party A
shall be responsible for the accuracy, completeness and validity of the
information it provides, and shall not provide false information or conceal
material facts with respect to its financial and operation status;

 

(3)          In case of any change in Party A’s name, legal representative (or
principal officer), registered address, business scope, registered capital,
articles of association or any other registration with local industrial and
commercial authority, Party A shall notify Party B in writing of the same with
relevant documents together with such notification evidencing the changes within
  3   working days thereafter;

 

(4)          Party A shall utilize the Loan in accordance with the purposes as
provided herein, and shall not misappropriate the Loan or utilize the Loan to
carry out any transactions in violation of the laws and regulations. Party A
shall cooperate with Party B in its inspection of Party A’s manufacturing,
operating and financial activities and utilization of the Loan herein. Party A
shall not try to evade its repayment obligations owing to Party B by means of
withdrawing capital it has injected, transferring assets or entering into
related-party transactions. Further, Party A shall not attempt to obtain loans
or credit

 

10

--------------------------------------------------------------------------------


 

facilities from Party B by using dummy contracts with its related parties or by
pledging such rights as notes receivable or accounts receivable without actual
underlying transactions or  by applying to Party B for discounting the same;

 

(5)          Party A shall comply with the regulations relating to environmental
protection, if the Loan hereunder shall be utilized for manufacturing or project
construction;

 

(6)          Without Party B’s consent, Party A shall not mortgage or pledge any
assets acquired by utilizing the Loan hereunder for the benefit of a third party
before full repayment of the principals and interest accrued thereon;

 

(7)          If Party A qualifies as a group customer, it shall promptly report
to Party B any related-party transactions involving more than 10% of Party A’s
net assets, including (1) the relationship among all the parties to such
transaction; (2) the transaction and its nature; (3) the transaction amount or
the relevant ratio; and (4) pricing policy (also applicable to the transactions
with no price or merely nominal price);

 

(8)          If the Loan is for fixed assets or project financing, Party A shall
procure that the proposed project have been approved by the competent
governmental authorities, there be nothing in violation of laws or regulations,
the capital or other funds available be fully put in place in accordance with
the timetable and proportion as provided, and the project milestone be achieved
as scheduled.

 

9.             PARTY B’S RIGHTS AND OBLIGATIONS

 

9.1           Party B is entitled to request Party A to repay the principal,
interest accrued thereon and expenses when due. Party B may exercise any other
rights hereunder and demand Party A to perform any other obligations hereunder.

 

9.2           Party B shall advance the Loan as provided herein unless the delay
in advancing the Loan is caused by any reason attributable to Party A or any
other reason that can not be attributed to Party B.

 

9.3           Party B shall keep confidential the relevant financial documents
and manufacturing and operating trade secrets furnished by Party A except
otherwise provided by the laws, regulations and rules, or required by the
competent authorities, or agreed between the parties hereto.

 

9.4           Party B shall not bribe Party A or its employees, nor request any
bribe or accept any bribe offered by Party A.

 

9.5           Party B shall not engage in any activity which is dishonest or
will be detrimental to Party A’s lawful interests.

 

10.          DEFAULT AND REMEDY

 

10.1         Events of Default by Party B and Liabilities

 

(1)          If Party B does not advance the Loan as provided herein without
justifiable reason, Party A may request Party B to advance the Loan in
accordance with the Contract.

 

(2)          If Party B charges any interest or fee which is prohibited by the
laws or regulations, Party A may request Party B to refund the interest or fee
charged.

 

11

--------------------------------------------------------------------------------


 

10.2         Events of Default by Party A

 

The events of default by Party A shall include:

 

(1)          Party A breaches any statutory obligation or any contractual
obligation hereunder; and

 

(2)          Party A has repudiated its obligations hereunder expressly or by
its conduct.

 

10.3         Events that may Adversely Impact Creditor’s Rights

 

(1)          the occurrence of the following events upon Party A which Party B
believes may adversely impact its creditor’s rights:

 

contracting, trustee(receiver) being appointed, lease, shareholding
restructuring, decrease of its registered capital, investment, joint operation,
mergers and acquisitions, acquisition and restructuring, division, joint
venture, applying for (or subject to an application for) temporary cessation of
operation or dissolution, revocation, applying for (or  subject to an
application for) bankruptcy, change of controlling shareholders/actual
controllers, transfer of material assets, suspension of production or operation,
significant penalty imposed by regulatory authorities, cancellation of
registration, revocation of business license, involvement in material legal
proceedings, severe deterioration in operation and financial condition, legal
representative/principal officer being unable to perform their duties;

 

(2)          the occurrence of the following events which Party B believes may
adversely impact its creditor’s rights:

 

Party A fails to repay any other due debts, including such debts owed to any
other branch or organization of China Construction Bank or to any other third
party; Party A transfers assets at a low price or for free; Party A relieves or
waives any debt of a third party; Party A fails to exercise its creditor’s
rights or any other rights; or Party A provides security for a third party;

 

(3)          Party A’s shareholder manipulates the independence status of Party
A as a legal person or the limited liability status of the shareholder in order
to evade debts, and Party B believes this manipulation may adversely impact its
creditor’s rights;

 

(4)          any of the conditions precedent to advance the Loan has not been
satisfied continuously;

 

(5)          the occurrence of the following events upon the guarantor which
Party B believes may adversely impact its creditor’s rights:

 

(i)            the guarantor breaches any provision of the guarantee contract,
or any of the representations and warranties it has made proves to be false,
wrong or incomplete;

 

(ii)          contracting, trustee(receiver) appointed, lease, shareholding
restructuring, decrease of its registered capital, investment, joint operation,
mergers and acquisitions, acquisition and restructuring, division, joint
venture, applying for (or subject to an application for) temporary cessation of
operation or dissolution, revocation, applying for (or subject to an application
for) bankruptcy, change of controlling shareholders/actual controllers, transfer
of material assets, suspension

 

12

--------------------------------------------------------------------------------


 

of production or operation, significant penalty imposed by regulatory
authorities, cancellation of registration, revocation of business license,
involvement in material legal proceedings, severe deterioration in operation and
financial condition, legal representative/principal officer’s inability to
perform their duties, which may adversely impact its capability as a guarantor;

 

(iii)          other events in which the guarantor has lost or may lose its
capability as guarantor;

 

(6)          the occurrence of the following events on the mortgage or pledge
which Party B believes may adversely impact its creditor’s rights:

 

(i)            the mortgaged or pledged property is damaged, destroyed or its
value is reduced as a result of a third-party’s action, expropriation,
confiscation, eminent domain or redevelopment and relocation by the government,
market change, or any other reason;

 

(ii)           the mortgaged or pledged property has been seized, impounded,
frozen, mandatorily debited, put on lien, sold by auction, subject to
administration order by a government authority, or a dispute over the ownership
of the mortgaged or pledged property;

 

(iii)          the mortgagor or pledgor breaches any provision of the
mortgage/pledge contract, or any of the representations and warranties it has
made proves to be false, wrong or incomplete;

 

(iv)          other events that may adversely impact Party B’s ability to
realize its mortgage or pledge;

 

(7)          the security is not effected, becomes ineffective, invalid, or is
rescinded or terminated, or the security provider defaults or repudiates its
obligations expressly or by conduct, or the security provider has lost its
capability to perform its obligations as a security provider in whole or in
part, or the value of the collateral is reduced, which Party B believes may
adversely impact its creditor’s rights; or

 

(8)          other events which Party B believes may adversely impact its
creditor’s rights.

 

10.4         Party B’s Remedy

 

Upon occurrence of any event under Article 9.2 or 9.3, Party B may exercise one
or more of the following rights:

 

(1)          to stop extending the Loan;

 

(2)          to declare the Loan immediately due and payable, and request Party
A to repay immediately all the due and undue principal, interest and fees;

 

(3)          if Party A fails to make any drawdown in accordance with the
Contract, Party B may hold Party A liable to pay a penalty equal to   5  % of
the Loan proceeds not drawn and may reject Party A’s request for drawing such
Loan;

 

(4)          if Party A utilizes any part of the Loan for any purpose other than
as provided herein, interest on the misappropriated amount shall be calculated
and compounded for the period from the date of the misappropriation to the date
when all the principal and interest have been fully paid in accordance with the

 

13

--------------------------------------------------------------------------------


 

relevant default interest rate and the interest settlement method as provided
herein;

 

(5)          if any principal is overdue, the interest on such principal and on
any overdue interest (including whole or part of the principal and interest
which have been accelerated), shall be calculated and compounded for the period
from the first date such principal becomes overdue to the date when all the
principal and interest have been fully paid, in accordance with the relevant
default interest rate and the interest settlement method as provided herein;

 

“Overdue” herein means that Party A fails to repay the Loan on the repayment
date or, in case of repayment in installments, fails to repay the relevant
installments in accordance with the repayment schedule as provided herein.

 

Before any principal is overdue, the overdue interest shall be compounded in
accordance with the interest rate and the interest settlement method as provided
herein;

 

(6)          other remedies, including but not limited to:

 

(i)            to debit Party A’s accounts at China Construction Bank in RMB or
other currencies with corresponding amount without prior notice to Party A;

 

(ii)           to exercise its rights under the security interest;

 

(iii)          to request Party A to provide new security satisfactory to Party
B for all the debts of Party A hereunder;

 

(iv)          to terminate the Contract.

 

11.          MISCELLANEOUS

 

11.1         Cost Allocation

 

Unless otherwise agreed by the parties, the expenses in association with the
legal service, insurance, valuation/appraisal, registration, custody,
authentication and notarization arising in connection with the Contract or the
security relating to the Contract shall be borne by Party A.

 

All the expenses incurred by Party B regarding realization of its creditor’s
rights, such as court fees, arbitration fees, property preservation fees, travel
expenses, enforcement expenses, valuation/appraisal fees, auction fees, notary
fees, service fees, public announcement costs, legal fees, etc, shall be borne
by Party A.

 

11.2         Use of Party A’s Information

 

Party A agrees that Party B is entitled to inquire about Party A’s
creditworthiness with the Credit Database or relevant authorities established or
approved by the People’s Bank of China and the Credit Reference Agency, and that
Party B is entitled to provide Party A’s information to such Credit Database. 
Party A further agrees that Party B may reasonably use and disclose Party A’s
information for business purpose.

 

11.3        Collection by Public Announcement

 

14

--------------------------------------------------------------------------------


 

In the event that Party A fails to repay on time any principal or interest or
breaches any other contractual obligations hereunder, Party B is entitled to
report to relevant authorities and demand repayments by means of public
announcement via press.

 

11.4         Party B’s Record as Evidence

 

Unless there is reliable and definitive evidence to the contrary, Party B’s
internal records of principal, interest, expenses and repayment, receipts,
vouchers made or retained by Party B during the course of  drawdown, repayment
and interest payment, and records and vouchers relating to the collections by
Party B shall constitute valid evidence of the creditor-debtor relationship
between the two parties. Party A shall not raise any objection merely because
the above records, receipts, vouchers are made or retained by Party B.

 

11.5         No Waivers

 

Party B’s rights hereunder shall not prejudice or exclude any other rights Party
B is entitled to under applicable laws, regulations and other contracts.  No
forbearance, extension of time limit, preferential treatment or delay in
exercising any right hereunder shall be deemed to constitute a waiver of rights
and interests hereunder or permit or recognition of any breach of the Contract. 
Nor shall it restrict, prevent or interfere with the continuous exercise of such
right at a later time or any other right, nor shall the foregoing cause Party B
to be liable in any way to the Borrower.

 

11.6         If Party A owes Party B any other due and payable debts in addition
to the debts hereunder, Party B may debit any of Party A’s account at China
Construction Bank in RMB or other currencies and may choose to repay any of the
due and payable debts in the order it deems appropriate. Party A agrees not to
raise any objection with respect thereto.

 

11.7         In the event of any change to the address or other contact
information, Party A shall promptly notify Party B of such change in writing. 
Party A shall be liable for any loss caused by its failure of giving prompt
notice of such change.

 

11.8         Direct Debit Right

 

Party B is entitled to debit, without prior notice to Party A, any account of
Party A at China Construction Bank in RMB or other currencies to pay all amounts
payable under the Contract. Party A shall assist Party B to complete any
procedures for foreign exchange settlement or sale, and Party A shall bear the
risk of exchange rate fluctuation.

 

11.9         Dispute Resolution

 

Any dispute arising from the performance of the Contract may be settled by
consultation.  If the dispute can not be resolved through consultation, such
dispute shall be submitted to   (i)    [please select from below]:

 

(i)            the People’s court within the jurisdiction where Party B is
located.

 

(ii)                   [name of the arbitration committee] for arbitration at
             [place of arbitration] in accordance with the then prevailing
arbitration rules.  The arbitration award shall be final and binding on both
Party A and Party B.

 

The undisputed provisions shall remain enforceable during the process of
litigation or arbitration.

 

11.10      Effectiveness of the Contract

 

15

--------------------------------------------------------------------------------


 

The Contract shall become effective upon:

 

(i)            execution by the legal representative/(principal officer) or
authorized representative of Party A and being affixed with the company chop of
Party A; and

 

(ii)           execution by the principal officer or authorized representative
of Party B and being affixed with the company chop of Party B.

 

11.11       The Contract shall be executed in  5  counterparts.

 

11.12       Other Provisions:

 

(i)                               /                    ;

 

(ii)                              /                    ;

 

(iii)                             /                    ;

 

(iv)                             /                    .

 

12.          REPRESENTATIONS

 

12.1         Party A clearly understands the business scope and authorization
limit of Party B.

 

12.2         Party A has read the Contract.  Party B, at Party A’s request, has
explained the terms of the Contract, and Party A fully understands their
meanings and corresponding legal consequences.

 

12.3         The execution and performance of the Contract by Party A is in
compliance with laws, administrative regulations, rules and Party A’s articles
of association (or its other internal constitutional documents) and has been
approved by its internal competent organization and/or the competent
governmental authorities.

 

12.4         Party A represents that, at the time of execution of this Contract,
there exists no action or event that violates any applicable laws, regulations
or rules in relation to environmental protection, energy saving and
emission/pollution reduction (the “Environmental Laws”).  Party A further
warrants that it shall strictly comply with such Environmental Law after the
execution of this Contract.  If any of the above representations or warranties
is untrue, or Party A defaults on any of the above undertakings, or there is any
potential risk of energy dissipation or pollution by Party A, Party B is
entitled to stop advancing loans, to declare an acceleration of the principal
and interest not yet due hereunder, or adopt other remedial measures provided
hereunder or permitted by laws.

 

16

--------------------------------------------------------------------------------


 

Party A      Hardinge Precision Machinery (Jiaxing) Co., Ltd

 

By the legal representative (principal officer) or authorized representative:

 

Signature:

 /s/ PETER CHIOU

 

 

 

 

 

 

Date:

31ST Aug 2011

 

 

 

 

 

Party B  China Construction BanK Jiaxing Branch

 

By the principal officer or authorized representative:

 

Signature:

 /s/ CHENG NENGPING

 

 

 

 

 

 

Date:

31ST Aug 2011

 

 

 

 

[No Text Below]

 

17

--------------------------------------------------------------------------------


 

Appendix 1

 

 

Basic introduction of Loan Project

 

 

1.               Name of the Project: Construction Project of Hardinge Precision
Machinery (Jiaxing) Co., Ltd for Annual Production of 3000 Units CNC Precision
Machines

 

2.               Total investment amount of the project: RMB130.45 Million

 

Say: RMB ONE HUNDRED AND THIRTY MILLION FORU HUNDRED AND FIFTY THOUSAND ONLY,
Unless any confirmative written documents from Party A and accepted by Party B,
the total project investment amount will not be increased from party A.

 

3.               Project Location: Southwest of Jiaxing Economy & Technology
Development Zone, east of Wan Guo Road, and South of Tian Dai Qiao Road

 

4.               Project Construction and Operation Period: Construction in 2011
and starts operating since 2012

 

5.               Purpose of the loan in this contract used for: plant
construction, equipments purchase etc

 

6.               Cash for loan repayment

 

(1)               Cash to repay the loan of this contract is from: sales revenue
and other cash flow after the operation starts.

 

(2)               Party A agrees to repay the loan under agreed schedule,
details as “(1)” of Article 6.3. party A should ensure the adequate cash flow
for loan repayment.

 

7.               Others:                     /                 

 

18

--------------------------------------------------------------------------------


 

Appendix 2

 

Financial Covenants

 

Financial ratios of Party A should continually meet the requirements below,

 

1.               Percentage of total liabilities to total assets less than 65%;

 

2.               Current Ratio more than 1;

 

3.               No any guaranty to other 3rd parties;

 

4.                                    /                      .

 

 

 

Party B has the right to amend above financial covenants with condition to
provide notice to Party A 30 Work Days in advance.

 

19

--------------------------------------------------------------------------------